10
7411
12
13
14
15
" 416
17
18
19
20

2

23
24
25
26
2f

28

TE ‘Oriel |
i a ma oN
COUMISE HA TIES OF RECGLY
HichaelT- Hola i
Sorc: | | | MAR - 6 2020
PO.Boy% ZOF , SERIES DISERISE COURT
tA war Sori nog, aly. , “DISTRICT OF NEVADA orPUTY
Rego} ~
UNTTED STATES DismicT CoueT’
DisTRicT OF NEVADA
Michael T Mlaglic Cee Nov Dip cl SB ICC
Vi. avoaeeedlanP
RIDA Wi BOS cbral : uoiciPd Notice.
Reger der unk CED. 2. EVID. 201

: US.
Case 2:11-cv-00884-JCM-VCF Document 140 Filed 03/06/20 Page 1 of 5 ° iil!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comes Now, Qokvti Ore c Hichaol Me Lauobhin under
Fedora! ales ora Puvilonce 201 with Tudicra Nok co AO
AD. ‘Extaardinacy Deloss rs tre decidiog ar hus ooh brn

Beco. wucit ea Habens Carrs:
“this Notice. 1s pasedl upon the Pact Carung Stalements |

cone jou eebhorer Cy-70, the Piling § of cthec — actan S$.
Fo.pers | Gea Pleadsna 5 oo Gale thecew >

 

 

 

 

Page - 4
10
“41
12
13
14

15

" 46

17

18

19

. 20

24

23
24
25
26
27

28

 

- Case 2:11-cv-00884-JCM-VCF Document 140 Filed 03/06/20 Page 2 of 5

STMIEMENT-OF cers.

 

Onthe I7 Day Of Deconaber Z2O\% “The. Reply rep
by pekthanec/ Appe llaak was L led in Uoited States Distro
Court, Distact ot Nevada, ins Loot of Judae James, Ca.
Meatnan WW Case. Nuxealoor 24 |\- ‘Cul- oo ssd ICME

FETMONER Melawdhlin, would lie +o hereby Cokice:
the. Couct thy AD ulracrchuna.ce4 Delay Vs 0 arena Sa
oO. decision OA the’ obese Pets “Ha hes laceed,~

A lass Ot JU. Gus Manths te inapeconssalale beraa.
tak Judod Mahan dia Ont want +0 Condact the By dentiarn
Hearinc, be bean wrth.

she dela is Quctinec merce COP A Ous being, that the
Couact cracked, Pxhensions aot enlacemnent s al +4 ne
+o the. Res condecs\ on_ot least Seven ) occassions |
the dodes tpemros O/7Aj 2013. wiz (2017; Sfis {aor tof f}2orn,

5/4{2018. 7/26 25/2018, and fos [20 [8

 

Being et this Oockan ums Ci ret poitiate, q) On 7
the Alst “Dow of Mou, ZOU +his Ae Joss Kpecamas a conse:

ctona bles .

 

| Condbrs (rm
Petibonec Prous for expetioncy in the disposcian

of Haris omttecr

Kespect(tallis

7 SA(AS

round) 3.1 AL,

 

 
10

“11

42

413

14

15

"416

17

18

19

20

21:

22

23
24
25
26
27

28

Case 2:11-cv-00884-JCM-VCF Document140 Filed 03/06/20 Page 3 of 5

State Of Nevada 3 | 7
County Of Clack 3 _ Ageidavitt

 

 

x Ti ohne! MeLaughlia, do herebu S deat Unde
Peraalby. of Pectucy that tne belo.) eoresertod Statemenke
are. tee of ne oun KnoJdledgd.. except J those. ote

Stated Upon ingacmmation fod balieg.

 

 

potthorer/Ageel lard, “icrao Hclounplia Olready has
Ta focea Pouperis Status (0 U.S. Rishcick Couct be Lene), and
wnnks Lee fostant Altea: ue wind ec that Fame Status Under | =

cll cs Yo hy mois

 

 

 

Doted this, Hn Day Of Mach, 2020

 

FIT
ora Melani id |
Micnae| TE Mokaunfalies
Sock
PO. Bok 208 _
Tedian Sena 5, Nevada
$4070

 

 

 

 

 

 

Page-___ , ,
Case 2:11-cv-00884-JCM-VCF Document 140 Filed 03/06/20 Page 4 of 5

Oo cof “NH UW B w Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26.

27
28

 

lL, Michae J tr

CERTEICATE OF SERVICE BY MAIL ING

Me Lowel rr) _, hereby certify, pursuant to NRCP 5(b), that on this qh

dayof MARCH , 2020, I mailed a true and correct copy of the foregoing, Jud a) au

Nofice™

"3

by placing document in a sealed pre-postage paid envelope and deposited said envelope in the
United State Mail addressed to the following:

 

 

 

 

 

KEID! fAeey
NEVADPy (i

 

CC:FILE

Aen
Bayo

a

, B70]

 

 

Hy day of Mace , 2020 .

 

DATED: this {{

eal Oot

/In Propfia Personam
Post Office Box 208,S.D.C.C.
Vi;

IN FORMA PAUPERIS:

 

 

 

 
eee

wt

Case 2:11-ce00884

 

oy Be

-JCM-VCF Document 140 Filed Tatas aoe 5 of 5

a)

=, ve

Michael Melauahlin % w710D

Spce
Po-GOxr 20”

Tadian Speerng Ss,

gcrer®

|
\
\
f
we

 

il

_?0159 0700

 

NRE

TUR ms
RE REQUE

leoal More

 

——

C

RECEIVED

FILED SERVED ON

ENTERED

—

——e

COUNSEL/PARTIES OF RECORD |.

 

MAR 06 2020:

 

 

 

LERK US CISTRICT CO RT
° DISTRICT OF NEVACA

DEPUTY

 

 

.

 

 

OOO1 b4e3 ?eeo

U.S .DISTeCy CouRmT
OisTRicy OF NevADA

323 [AS VEGAS BivO #1287

LAS VEGAS; NEV. 8910

 

QLSOSOTLALLO
LOL69 diz

 

ozociso/eo

JOV1SOd SN

09°200$

0

|

I al

J3{SeH

—

$$¥13-LSald

TWYEL
atte
he, se

‘|
tas
